DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Amend as follows to correct for antecedence “such that the buffer layer is located between the base   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide (US 2017/0125452) in view of Roach (US 5,063,378) and further in view of Kakkad (US 2009/0278121).
[claim 1] Ide discloses a display substrate (100, fig. 1a), comprising a first thin-film transistor (10, fig. 1a) and a second thin-film transistor (20, fig. 1a) that are arranged on a base (11, fig. 1a) to be spaced from each other by a predetermined distance in a first direction (horizontal lateral direction in fig. 1a) 
Roach discloses a display array substrate (11, 8, fig. 1,3, lines 42-44, col. 3) wherein the first gate electrode (84, fig. 3) of a planar top gate transistor is 
It would have been obvious to one of ordinary skill in the art before the time of filing to made Roach’s substrate an array substrate where the first gate electrode is polysilicon in order to provide for a means to integrate Ide’s FET configuration into an array that can enable a display structure as well as to provide a cheap, widely used gate material (polysilicon) that is capable of a high temperature tolerance as well as n-type pixel driving transistor in order to allow for faster conductivity (since electrons move faster than holes).
Kakkad discloses an array substrate (100, fig. 2) wherein a SiO/SiN stack buffer layer (104, fig. 2, [0029]) is between the base and the active layers (106A-D, fig. 2 ) of the device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to placed a buffer layer between Ide’s base and active layers in order to help flatten the surface of the base and prevent the intrusion of undesirable components (e.g. moisture, impurities).

With this modification Ide discloses:
[claim 1] wherein the base has a surface on which a buffer layer (104, fig. 2, Kakkad) is further provided, the first active layer and the second gate electrode being both arranged on a surface of the buffer layer that is distant from the base (the buffer layer is between the base and the active layers upon modification), the buffer layer comprising a silicon oxide layer and a silicon nitride layer (the buffer layer of Kakkad is a 
[claim 2] The array substrate according to Claim 1, wherein the second active layer is arranged on a surface of the second source/drain electrodes that is distant from the base (fig. 1a) and is electrically connected to a source electrode (24s, fig. 1a) and a drain electrode (24d, fig. 1a) of the second source/drain electrodes.
[claim 4] The array substrate according to Claim 1, wherein the first active layer and the first gate electrode (this appears to layer 52 shown in fabrication step of fig. 4a are used to make layers 12/22 in fig. 1a, alternatively layers 52, 53, and 54 in fig. 4b can be construed as a single layer thus 14 and 12 are in the same layer) are located in a structure of the same layer and are formed in the same fabrication operation (fig. 4a,4b, note that under the Product-by-Process doctrine the actual process need be shown rather that the structure of the device is a possible result of such a process).
[claim 5] The array substrate according to Claim 4, wherein the first interlayer insulation layer and the second gate insulation layer are both formed of a silicon oxide material [0061][0075] and the first interlayer insulation layer and the second gate insulation layer are located in a structure of the same layer and are formed in the same fabrication operation (e.g. layer 53 in fig. 4b, note that under the Product-by-Process 
[claim 6] The array substrate according to Claim 5, wherein the first source/drain electrodes and the second source/drain electrodes are both formed of aluminum metal [0062][0077], wherein the first source/drain electrodes and the second source/drain electrodes functions, as working in combination with the first interlayer insulation layer and the second gate insulation layer, as a hydrogen blocking layer in treatment of ion activation/hydrogenation conducted on amorphous materials of the first active layer and the first gate electrode (as the materials are made of Al they are capable of this function in the process step of fig. 5a, note that under the Product-by-Process doctrine the actual process need be shown rather that the structure of the device is a possible result of such a process).
[claim 7] The array substrate according to Claim 1, wherein the first thin-film transistor comprise a P type thin-film transistor (e.g. layer 52 which forms the active layer 12 of the first transistor is doped with boron to form the source and drain and hence is p-type [0039]) and the second thin-film transistor comprises an N type thin-film transistor (upon modification), the second thin-film transistor being directly connected to a pixel electrode (60, fig. 1a, [0081]) for image displaying to drive the pixel electrode to carry out image displaying.


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide (US 2017/0125452) in view of Roach (US 5,063,378) and further in view of Kakkad (US 2009/0278121).
[claim 8] A method for manufacturing a display substrate (100, fig. 1a, fig. 2a, fig. 4, fig. 5), comprising the following steps: providing a base plate (11, fig. 4); forming and patterning a poly-silicon layer (52, fig. 4a, [0059]) to form a first active layer (12, fig. 4b) and a second gate electrode (22, fig. 4b) that are spaced from each other by a predetermined distance that are spaced from each other by a predetermined distance in a first direction (horizontal/lateral direction in fig. 4); forming, sequentially on a surface of the first active layer in a third direction (vertical direction in fig. 4), a first gate insulation layer (13, fig. 4b) and a first gate electrode (14,fig. 4b) that are stacked, the third direction being perpendicular to the first direction and extending in a direction away from the base (fig. 4b); forming an insulation layer (56,16,26 fig. 1a,5a) on the first gate electrode, the first gate insulation layer, and the second gate electrode, wherein a portion of the insulation layer that corresponds to and covers the first gate insulation layer and the first gate electrode forms a first interlayer insulation layer (16, fig. 1a,5a); and a portion of the insulation layer that corresponds to and covers the second gate electrode forms a second gate insulation layer (26, fig. 1a,5a); forming a metal layer (57, fig. 1a,5a) on the first interlayer insulation layer and the second gate insulation layer; subjecting amorphous materials [0059] of the first active layer and the first gate electrode to ion activation [0064]/hydrogenation; patterning the metal layer (57, fig. 1a,5a), wherein first source/drain electrodes (17s,17d, fig. 
Roach discloses a display array substrate (11, 8, fig. 1,3, lines 42-44, col. 3).
It would have been obvious to one of ordinary skill in the art before the time of filing to made Roach’s substrate an array substrate in order to provide for a means to integrate Ide’s FET configuration into an array that can enable a display structure.
Kakkad discloses an array substrate (100, fig. 2) wherein a SiO/SiN stack buffer layer (104, fig. 2, [0029]) is between the base and the active layers (106A-D, fig. 2 ) of the device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to placed a buffer layer between Ide’s base and active layers in order to help flatten the surface of the base and prevent the intrusion of undesirable components (e.g. moisture, impurities).

With this modification Ide discloses:
[claim 8] the buffer layer (104, fig. 2, Kakkad) between the base plate and the active layers comprises a silicon oxide layer and a silicon nitride layer ([0029], Kakkad), wherein the silicon nitride layer is closer to the first active layer and the second gate electrode than the silicon oxide layer (upon modification), such that the buffer layer is located between the base plate and each of the first active layer and the second gate electrode (upon modification) and each of the first active layer and the second gate electrode is in direct contact with the silicon nitride of the buffer layer (upon modification).
[claim 9] The method for manufacturing an array substrate according to Claim 8, wherein the metal layer is formed of a material comprising aluminum [0057], the metal layer functioning, in combination with the first interlayer insulation layer and the second gate insulation layer, as a hydrogen blocking layer in ion activation/hydrogenation (since the material is made of Al [0057], the metal layer is capable of this function).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMAR MOVVA/Primary Examiner, Art Unit 2898